Citation Nr: 1436820	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-13 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for diabetes mellitus, type II, claimed as a result of VA treatment.

2. Entitlement to compensation under 38 U.S.C. § 1151 for erectile dysfunction, claimed as a result of VA treatment.

[The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held on March 25, 2014, in Washington, D.C., before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case. A transcript of the testimony is in the claims file.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an opinion from a VA examiner.

The Veteran asserts that medications prescribed by VA health care providers to treat his hypertension and eyes caused his erectile dysfunction and diabetes mellitus, type II.  See Board Hearing Transcript, page 6.  The Veteran testified that he requested different medications because of the side effects and further stated that he was not warned of the side effects prior to taking the medications.

38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2013).

In this case, a medical opinion has not been obtained to determine whether medications prescribed by VA providers caused an additional disability, and if so, whether there was an element of fault on the part of VA in providing the treatment or whether the disability resulted from an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file and copies of pertinent records on Virtual VA and VBMS to a qualified VA examiner and ask the examiner to provide medical opinions addressing whether the Veteran has additional disabilities, claimed as erectile dysfunction and diabetes mellitus, type II, as a result of medication prescribed by VA.  

The examiner should address the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran sustained permanent additional disabilities or aggravation of disabilities, claimed as erectile dysfunction and diabetes mellitus type II, as a result of medication prescribed by VA?  The examiner should specifically address medications prescribed to treat the Veteran's hypertension and eye condition.

(b) If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that such additional disability or aggravation of a disability was a result of treatment that was not reasonably foreseeable?

(c) If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in prescribing this medication to the Veteran?

(d) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the prescribed medication in question without the Veteran's informed consent?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In the report, the examiner must specifically discuss the Veteran's contentions and should provide comments with respect to them.

If the requested opinions cannot be provided without the examiner having the opportunity to examine the Veteran, an examination must be scheduled.

2. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



